Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s amendments and remarks submitted on 12/14/2020 have been entered and considered. Rejections for claims 7-11 have been clarified with respect to applicant’s arguments. 
Claim status:
Claims 7-11 are presented for examination.
Claims 7 and 11 are amended.
Claims 1-6 are cancelled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Such claim limitation(s) are: “a controller” in claims 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The support in the specification is:
For “a controller”  “[0011] “…a virtual object relative movement portion (for example, a controller 400 which will be described later) which relatively moves” and Page 12 “Specifically, as shown in Fig. 1, the controller 400 includes a cross key 401, an A button 402 and a B button 403. [0023] The control device 100 performs control on the HMD 300 such that in the HMD 300, the virtual robot I1 of the virtual 3D object I (see FIG. 3) which will be described later is three-dimensionally superimposed on the real item to be arranged R so as to be displayed, and performs control on the controller 400 such that in the HMD 300, the virtual robot I1 is relatively moved with respect 
to the real item to be arranged R so as to be displayed”.
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimaki et al. (US Patent Publication No. 20160033770, “Fujimaki”) in view of Oya (US Pat. Publication No. 20160379591, “Oya”). 
Regarding claim 7, Fujimaki teaches A mixed reality simulation device ([0113] “…..As illustrated in FIG. 3B, the user of the head-mounted display 100 can visually recognize the stereoscopic virtual object OB in the viewing field VR.”) comprising:
a display which three-dimensionally displays a virtual object superimposed on an image of a real item to be arranged([0011] “(1) An aspect of the invention provides a head-mounted display device that enables a user to visually recognize a virtual image and an external scene. [0012] “…The augmented reality processing unit fits the virtual object with the ambient environment using the three-dimensional information” [0113] “…..As illustrated in FIG. 3B, the user of the head-mounted display 100 can visually recognize the stereoscopic virtual object OB in the viewing field VR.”);
wherein the virtual object includes a robot and a region display indicating a range of an operation of the robot (Fujimaki Fig. 19 “OB” shows virtual object which is a virtual robot and reference numeral “27” denotes range of operation of the robot, “[0170] ……..Here, a virtual object OB indicating a labyrinth navigator (guide) is displayed as the virtual image VI.”);
and the virtual object is capable of being displayed in a state of interference between the virtual object and the image of the real item to be arranged so that interference is possible (Fujimaki Fig. 23 (a) shows interference between virtual object and real object. Paragraph [0024] of Fujimaki describes there is an overlap (interference) between virtual object and real object. Paragraph [0187] describes pillar A4 is a real object and it’s an obstacle to the virtual object. So therefore there is an interference between virtual and real object.  [0024] “(14) In the head-mounted display device according to the aspect, the augmented reality processing unit may change the virtual object on the basis of the detected coordinate position of the real object and the set coordinate position of the virtual object so as to make an overlapping portion of the virtual object with the real object disappear when the virtual object is located in the back of the real object from the user's viewpoint. [0187] “……Specifically, as illustrated in the drawing, when the virtual object OB moves to the vicinity of a pillar A4 as an obstacle, the trajectory of the virtual object OB is changed and the virtual object is displayed as if it avoided the real object A”);
However Fujimaki doesn’t expressly teach confirmation of interference (It is to note that according to the applicant’s specification, the interference checking is visually performed by the operator. So any person/user who is looking at the display can confirm the interference. So there is no additional reference needed for the limitation. However Oya is included as additional support.).
Oya teaches confirmation of interference between the virtual object and the image of the real item to be arranged is possible ([0031] “…..The mixed reality system determines whether interference between the instrument 232 of the HMD user in the real space and the virtual object 220 has occurred”).
Fujimaki and Oya are analogous art as all of them are related to virtual data processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fujimaki to do the confirmation of interference between the virtual object and the image of the real item as taught by Oya.
The motivation for the above is to hint a user whether the virtual object and the real object to be kept at a larger distance or not, or move the virtual object appropriately to see the virtual and real objects clearly..
Fujimaki modified by Oya teaches a sensor which measures a distance from the display to the real item to be arranged (Fujimaki [0172] discloses a sensor to measure distance between the HMD and the real object. [0172] “……The distance sensor 67 detects a distance from a user (strictly, the head-mounted display 100b) to a real object A, for example, using an infrared ray method or an ultrasonic wave method.  The eyeline sensor 69 detects a user's eyeline, for example, using an infrared ray method”); and 
a controller which: relatively moves, on the display, the virtual object with respect to the image of the real item to be arranged based on a received input of an operation of moving the virtual object to avoid interference (Fujimaki [0076] “The CPU 140 serves as an operating system (OS) 150, an image processing unit 160, a sound processing unit 170, a display control unit 190, and an AR processing unit 142 by reading and executing computer programs stored in the storage unit 120”. Paragraph [0187] discloses that virtual object is moved to avoid collision with real object. Paragraph [0176-0177] and [0137] discloses that the virtual object moves in real time based on user’s input which is change of viewpoint detected by eyeline detecting unit.
[0187] “…..Specifically, as illustrated in the drawing, when the virtual object OB moves to the vicinity of a pillar A4 as an obstacle, the trajectory of the virtual object OB is changed and the virtual object is displayed as if it avoided the real object A. [0137]……. it is possible to change the virtual object to be fitted to the external scene SC with the movement of the user's viewpoint.”
[206] “……..For example, the image display unit may be provided with an eyeline detecting unit such as an infrared sensor, a user's eyeline may be detected, and an operation input based on a command correlated with the movement of the eyeline may be acquired.  For example, a user's gesture may be detected using a camera and an operation input based on a command correlated with the detected gesture may be acquired.  At the time of detecting the gesture, a user's finger tip, a ring worn by a user's finger, a medical instrument grasped by a user's hand, or the like may be moved and may be used as a mark for detection”.) 
Fujimaki modified by Oya teaches performs control of the display such that on the display, the virtual object is three-dimensionally superimposed on the image of the real item to be arranged, and performs control of the display such that on the display, the virtual object is relatively moved with respect to the image of the real item to be arranged, according to movement of the display and based on the distance from the display to the real item to be arranged measured by the sensor (Fujimaki [0176]-[0177] discloses that a control portion (AR processing unit controlled by a CPU) controls the displaying of virtual object OB at a position relative to the position of real object . Paragraph [0137] discloses as the user position (position of HMD as the user is wearing HMD) moves the virtual object also moves relatives to the real object. Paragraph [0028] displays virtual object based on distance.  [0177] Specifically, the AR processing unit 142b sets the coordinate position relative to the real object A in the real space for the virtual object OB on the basis of contents data….The AR processing unit 142b enlarges/reduces, rotates, and arranges the virtual object OB on the basis of the specified display position, display size, and direction to generate display data including the virtual object OB”. 
[0137] “……it is possible to change the virtual object to be fitted to the external scene SC with the movement of the user's viewpoint”
[0028] “(18) The head-mounted display device according to the aspect may further include a distance detecting unit that detects a distance from the user to the real object, and the augmented reality processing unit may display the virtual object on the basis of the detected distance”);

Claim 11 is directed to “A non-transitory computer readable medium” (Fujimaki [0076] “The CPU 140 serves as an operating system (OS) 150, an image processing unit 160, a sound processing unit 170, a display control unit 190, and an AR processing unit 142 by reading and executing computer programs stored in the storage unit 120”) and its elements are similar in scope and function of the elements of the device claim 7 and therefore claim 6 is rejected with same rationales specified in the rejection of claim 7.

Regarding claim 8, Fujimaki modified by Oya teaches wherein the controller is configured to output information which indicates a relative position relationship between the virtual object that is three-dimensionally superimposed on the image of the real item to be arranged and the real item to be arranged (Fujimaki [0184] “Thereafter, the AR processing unit 142b sets the coordinate position (coordinate position relative to the real object A) of the virtual object OB in the real space on the basis of the contents data and the detected coordinate position and shape of the real object A (S8)….. and generates display data including the virtual object OB (S10).  Thereafter, the AR processing unit transmits the generated display data to the image display unit 20 via the image processing unit 160 (S11)”).

Fujimaki modified by Oya teaches wherein the display comprises a head mounted display (Fujimaki [0011] “(1) An aspect of the invention provides a head-mounted display device that enables a user to visually recognize a virtual image and an external scene”).

Regarding claim 10, Fujimaki modified by Oya teaches wherein the mixed reality simulation device is formed with a tablet-type terminal (Fujimaki [0204] “…..(iv) an aspect in which a smart phone or a portable game machine is used instead of the control unit”);

Response to Arguments

Applicant’s arguments see remarks page 4 with respect to the rejection of claim 7 under 35 U.S.C. 112 has been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Applicant’s arguments see remarks pages 5-6 with respect to the rejection of claim 7 under 35 U.S.C. 103 has been fully considered and are not persuasive. Therefore the rejection has been maintained. 

Applicant argues see remarks pages 5-6, “Applicant respectfully submits that the above-noted features of claim 7 are not disclosed, suggested, or otherwise rendered obvious by any combination of Fujimaki, Oya, and Nishitani based on the following…… 

Examiner wants to note that Fujimaki Fig. 23 (a) shows interference between virtual object and real object. Paragraph [0024] of Fujimaki describes there is an overlap (interference) between virtual object and real object. Paragraph [0187] describes pillar A4 is a real object and it’s an obstacle to the virtual object. So therefore there is an interference between virtual and real object.  [0024] “(14) In the head-mounted display device according to the aspect, the augmented reality processing unit may change the virtual object on the basis of the detected coordinate position of the real object and the set coordinate position of the virtual object so as to make an overlapping portion of the virtual object with the real object disappear when the virtual object is located in the back of the real object from the user's viewpoint. [0187] “……Specifically, as illustrated in the drawing, when the virtual object OB moves to the vicinity of a pillar A4 as an obstacle, the trajectory of the virtual object OB is changed and the virtual object is displayed as if it avoided the real object A”.

Applicant argues see remarks page 6 “Additionally, Applicant notes that Fujimaki is clear that the processing performed to change the trajectory of virtual object OB to 
Examiner wants to note that both applicant and Fujimaki has the same goal of avoiding interference by checking if there is an interference  between virtual and real object and moving the virtual object. Fujimaki Fig. 23(a) detects an interference of real and virtual object and then sequentially moves the virtual object and finally Fig, 23(d) shows virtual and real object without interference. 
                                                                                                                                                                                                    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612